Case: 2:19-cv-03413-SDM-EPD Doc #: 28 Filed: 04/15/20 Page: 1 of 3 PAGEID #: 177




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JAMES R. GRADDIC, JR.,

       Plaintiff,

                                                       Civil Action 2:19-cv-03413
                                                       Judge Sarah D. Morrison
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


MEGAN J. BRENNAN, et al.,

       Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the Court for reconsideration of the Undersigned’s Report and

Recommendation pursuant to the Recommittal Order by Judge Morrison. (ECF Nos. 24, 27.)

On April 1, 2020, the Undersigned recommended that the Court dismiss this action as to

Defendants Megan J. Brennan, Yolanda Buskey, Alan Kagy, and Anjenette Spencer without

prejudice pursuant to Rule 4(m) for failure to timely effect service of process. (ECF No. 24.)

On April 6, 2020, returned summonses were filed on the docket reflecting that Defendant Megan

J. Brennan was served on March 11, 2020, and that Defendant Yolanda Buskey was served on

March 6, 2020. (ECF No. 27.) The deadline for Plaintiff to effect service was March 24, 2020.

(ECF No. 21.) Because the docket now reflects that these Defendants were served prior to the

deadline, the Undersigned no longer recommends dismissal as to Defendants Megan J. Brennan

and Yolanda Buskey. Therefore, it is RECOMMENDED that the Court dismiss this action

without prejudice only as to Defendants Alan Kagy and Anjenette Spencer pursuant to Rule 4(m)

for failure to timely effect service of process. (See ECF No. 24.)
Case: 2:19-cv-03413-SDM-EPD Doc #: 28 Filed: 04/15/20 Page: 2 of 3 PAGEID #: 178




                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).




Date: April 15, 2020                              /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE



                                                   2
Case: 2:19-cv-03413-SDM-EPD Doc #: 28 Filed: 04/15/20 Page: 3 of 3 PAGEID #: 179




                                       3
